         Case 1:20-cv-01456-TNM Document 25 Filed 03/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CENTER FOR DEMOCRACY & TECHNOLOGY,

                      Plaintiff,
                                                         Case No. 1:20-cv-01456 (TNM)
              v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                      Defendant.



                            PLAINTIFF’S NOTICE OF APPEAL
       Notice is hereby given that plaintiff Center for Democracy & Technology, in the above-

captioned case, hereby appeals to the United States Court of Appeals for the District of Columbia

Circuit from the order entered in this action on January 12, 2021 (ECF 24) granting defendant

Donald J. Trump’s motion to dismiss with prejudice.



Dated: March 11, 2021                       Respectfully submitted,

                                            MAYER BROWN LLP

                                            By: /s/ Andrew J. Pincus
 Avery Gardiner (D.D.C. Bar No.             Andrew J. Pincus (D.D.C. Bar No. 370762)
 481404)                                    MAYER BROWN LLP
 Center for Democracy & Technology          1999 K St., NW
 1401 K Street NW, Suite 200                Washington, DC 20006
 Washington, DC 20005                       Telephone: (202) 263-3000
 Telephone: (202) 407-8811                  apincus@mayerbrown.com
 agardiner@cdt.org
                                            Lauren R. Goldman (admitted pro hac vice)
                                            MAYER BROWN LLP
                                            1221 Ave. of the Americas
                                            New York, New York 1002
                                            Telephone: (212) 506-2500
                                            lgoldman@mayerbrown.com

                                            John Nadolenco (admitted pro hac vice)
                                            Douglas A. Smith (admitted pro hac vice)
Case 1:20-cv-01456-TNM Document 25 Filed 03/11/21 Page 2 of 2




                           Sandor A. Callahan (admitted pro hac vice)
                           MAYER BROWN LLP
                           350 S. Grand Ave.
                           Los Angeles, CA 90017
                           Telephone: (213) 229-9500
                           jnadolenco@mayerbrown.com
                           dougsmith@mayerbrown.com
                           scallahan@mayerbrown.com

                           Attorneys for Plaintiff Center for Democracy &
                           Technology




                              2
